Case 2:19-cv-01166-VAP-GJS Document 29 Filed 10/28/19 Page 1 of 17 Page ID #:223




      1     CENTER FOR DISABILITY ACCESS
            Ray Ballister, Jr., Esq., SBN 111282
      2     Phyl Grace, Esq., SBN 171771
            Chris Carson, Esq., SBN 280048
      3     Elliott Montgomery, Esq., SBN 279451
            8033 Linda Vista Road, Suite 200
      4     San Diego, CA 92111
            (858) 375-7385; (888) 422-5191 fax
      5     ElliottM@potterhandy.com
            Attorneys for Plaintiff
      6
      7
      8                            UNITED STATES DISTRICT COURT
      9                           CENTRAL DISTRICT OF CALIFORNIA

    10
    11      Shirley Lindsay,                    Case No. 2:19-cv-01166-VAP-GJS
    12               Plaintiff,                 Plaintiff’s Opposition to Defendant
    13         v.
                                                Jeff Muchamel's Motion to Dismiss
    14      Carolyn K. Mulne, in individual
                                                Date:      November 18, 2019
                                                Time:      2:00 p.m.
    15      and representative capacity as      Courtroom: 8A
            trustee;
    16      Jeff Muchamel; and Does 1-10,
                                                Hon. Virginia A. Phillips
    17
                     Defendants.
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28



          Opposition to Motion to Dismiss                2:19-cv-01166-VAP-GJS
Case 2:19-cv-01166-VAP-GJS Document 29 Filed 10/28/19 Page 2 of 17 Page ID #:224




      1                                    TABLE OF CONTENTS
      2
      3   TABLE OF CONTENTS ...............................................................................1
      4
          MEMORANDUM OF POINTS AND AUTHORITIES ...............................4
      5
            I. Preliminary Statement .......................................................................4
      6
            II. Defendant Jeff Muchamel’s Jurisdictional Challenge Is
      7
                    Inappropriate as a 12(b)(1) Motion. ...............................................4
      8
            III. Lindsay Is a Profoundly Disabled Person and an Active ADA
      9
                    Litigator Who Personally Encountered Blatant Paths of
    10
                    Travel and Parking Space Violations at the Village Market
    11
                    and Who Has Declared That She Intends to Return to the
    12
                    Village Market But Is Deterred From Returning Until the
    13
                    Village Market is Fully Compliant. There Can Be No Doubt
    14
                    that Lindsay Has Met the Broad and Liberal Test for
    15
                    Standing in ADA Cases. ..................................................................6
    16
            A. Lindsay Suffered an Injury in Fact Because She Personally
    17
                    Encountered Inaccessible Paths of Travel and Parking
    18
                    Space at the Village Market in January 2019. ...............................7
    19
            B. Lindsay has standing to obtain injunctive relief because she is
    20
                    deterred from returning to the Village Market until the
    21
                    unlawful barriers are removed. ......................................................9
    22
            C. Lindsay does not need to allege intent to return to the Market
    23
                    as a customer in order to have Standing. .................................... 11
    24
            D. Lindsay was not asked and did not deny that she had an intent
    25
                    to return to the Market, and has stated in signed
    26
                    Interrogatory responses that she does intend to return. ............ 12
    27
    28



                                                          1
          Opposition to Motion to Dismiss                                      2:19-cv-01166-VAP-GJS
Case 2:19-cv-01166-VAP-GJS Document 29 Filed 10/28/19 Page 3 of 17 Page ID #:225




      1     IV. There Is No Basis for the Court to Decline to Retain
      2              Supplemental Jurisdiction Over the Unruh Claim ..................... 14
      3     V. Conclusion ....................................................................................... 16
      4
      5
      6
      7                               TABLE OF AUTHORITIES
      8   Cases
      9   Borough of W. Mifflin v. Lancaster, 45 F.3d 780, 787 (3d Cir. 1995) ..... 16
    10    Careau Grp. v. United Farm Workers of Am., AFL-CIO,
    11      940 F.2d 1291 (9th Cir. 1991) ................................................................6
    12    Civ. Rights Educ. and Enf't Ctr. v. Hosp. Properties Tr., 867 F.3d 1093
    13      (9th Cir. 2017) ....................................................................................... 11
    14    Daenzer v. Wayland Ford, Inc., 193 F. Supp. 2d 1030, 1043 (W.D.
    15      Mich. 2002)............................................................................................ 15
    16    Doran v. 7-Eleven, Inc., 524 F.3d 1034 (9th Cir. 2008) ...................... 7, 10
    17    Kohler v. CJP, Ltd.,
    18      818 F. Supp. 2d 1169 (C.D. Cal. 2011)...................................................4
    19    LaFleur v. S&A Family LLC, 2014 WL 2212018 (C.D. Cal. 2014) ....... 16
    20    Langer v. McHale, 2014 WL 5422973 (S.D. Cal. 2014) ......................... 16
    21    Martinez v. Longs Drug Stores, Inc., 2005 WL 2072013 (E.D. Cal.
    22      2005) ...................................................................................................... 16
    23    Munson v. Del Taco, Inc., 2006 WL 4704611 (C.D. Cal. 2006) ............. 16
    24    Natl. Fedn. of the Blind of California v. Uber Techs., Inc., 103 F. Supp.
    25      3d 1073 (N.D. Cal. 2015) ........................................................................7
    26    Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133 (9th Cir. 2002) ... 11
    27    Rosado v. Wyman, 397 U.S. 397, 405 (1970 ........................................... 15
    28



                                                                 2
          Opposition to Motion to Dismiss                                               2:19-cv-01166-VAP-GJS
Case 2:19-cv-01166-VAP-GJS Document 29 Filed 10/28/19 Page 4 of 17 Page ID #:226




      1   Rosales v. United States,
      2      824 F.2d 799 (9th Cir. 1987) ..................................................................6
      3   Safe Air for Everyone v. Meyer,
      4         373 F.3d 1035 (9th Cir. 2004) ............................................................5
      5   Schneider v. TRW, Inc., 938 F.2d 986, 993 (9th Cir. 1991) .................... 15
      6   Sun Valley Gasoline, Inc. v. Ernst Enter., Inc.,
      7         711 F.2d 138 (9th Cir. 1983) ..................................................... 4, 5, 6
      8   Trafficante v. Metro. Life Ins. Co., 409 U.S. 205 (1972) .............................6
      9   Wilson v. Pier 1 Imports (US), Inc., 413 F. Supp. 2d 1130 (E.D. Cal.
    10       2006) .........................................................................................................7
    11
    12    Statutes
    13    42 U.S.C. § 12182(a) ...................................................................................9
    14    42 U.S.C. § 12182(b)(2)(A)(iv) ....................................................................9
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28



                                                                  3
          Opposition to Motion to Dismiss                                                 2:19-cv-01166-VAP-GJS
Case 2:19-cv-01166-VAP-GJS Document 29 Filed 10/28/19 Page 5 of 17 Page ID #:227




      1               MEMORANDUM OF POINTS AND AUTHORITIES
      2
      3                               I. Preliminary Statement
      4            Plaintiff, who suffers from a spinal muscular atrophy, filed the
      5   instant claims against the defendants because the business failed to
      6   provide an accessible sales counter. Defendant Jeff Muchamel moves for
      7   dismissal of the Complaint on the basis that the Court lacks subject matter
      8   jurisdiction. This argument does not have merit. The Complaint contains
      9   sufficient factual allegations, and Lindsay’s pleading is sound.
    10
    11        II. Defendant Jeff Muchamel’s Jurisdictional Challenge Is
    12             Inappropriate as a 12(b)(1) Motion.
    13             “There is an important difference between Rule 12(b)(1) motions
    14    attacking the complaint on its face and those that rely on extrinsic
    15    evidence. In ruling on the former, courts must accept the allegations of the
    16    complaint as true.”1 Here, Jeff Muchamel has moved for dismissal on the
    17    basis that the court lacks subject matter jurisdiction. Dismissal for lack of
    18    subject matter jurisdiction in a case premised on federal-question
    19    jurisdiction is “exceptional.”2
    20             While it is appropriate in certain circumstances to bring a motion
    21    under Federal Rule of Civil Procedure 12(b)(1) introducing extrinsic facts
    22    and challenging federal court jurisdiction, it is not appropriate in the
    23    present case with the present motion.
    24             The problem with the defendant’s motion is that the very question
    25    this Court needs to address in determining whether it has jurisdiction is the
    26
    27
          1
              Kohler v. CJP, Ltd., 818 F. Supp. 2d 1169, 1172 (C.D. Cal. 2011).
    28
          2
              Sun Valley Gasoline, Inc. v. Ernst Enter., Inc., 711 F.2d 138, 140 (9th Cir. 1983).


                                                      4
          Opposition to Motion to Dismiss                              2:19-cv-01166-VAP-GJS
Case 2:19-cv-01166-VAP-GJS Document 29 Filed 10/28/19 Page 6 of 17 Page ID #:228




      1   same question that must be answered to determine the merits of the case
      2   and whether Plaintiff can prove his claims. Plaintiff alleges that the Market
      3   does not comply with state and federal accessibility laws. If that is true,
      4   Plaintiff wins and can obtain an injunction. If that is wrong, then Plaintiff
      5   loses. That is the case. The ultimate question in this case is whether the
      6   Store complies with accessibility laws. Jeff Muchamel, however, asks this
      7   Court to answer that very question in determining whether it has
      8   jurisdiction. This is improper.
      9             The Ninth Circuit has cautioned that courts should not apply
    10    Federal Rule of Civil Procedure 12(b)(1) or 12(h)(3) when, as it is here, the
    11    issue of jurisdiction is intertwined with the merits of a claim.3 Where the
    12    jurisdictional facts are intertwined with the merits, a Rule 56 “summary
    13
    14
    15
          3
    16        See Sun Valley Gasoline, 711 F.2d at 139-40; Safe Air for Everyone v. Meyer, 373
              F.3d 1035, 1039 (9th Cir. 2004); Robert v. Corrothers, 812 F.2d 1173, 1177
    17
              (9th Cir. 1987) (“The relatively expansive standards of a 12(b)(1) motion are
    18        not appropriate for determining jurisdiction in a case . . . where issues of
    19        jurisdiction and substance are intertwined. A court may not resolve genuinely
              disputed facts where ‘the question of jurisdiction is dependent on the
    20
              resolution of factual issues going to the merits.’”) (citation omitted); Rosales v.
    21        United States, 824 F.2d 799, 803 (9th Cir. 1987) (“[I]f the jurisdictional issue
    22        and substantive claims are so intertwined that resolution of the jurisdictional
              question is dependent on factual issues going to the merits, the district court
    23
              should employ the standard applicable to a motion for summary judgment
    24        and grant the motion to dismiss for lack of jurisdiction only if the material
    25        jurisdictional facts are not in dispute and the moving party is entitled to
              prevail as a matter of law . . . . Otherwise, the intertwined jurisdictional facts
    26
              must be resolved at trial by the trier of fact.”); Rosales v. United States, 824 F.2d
    27        799, 803 (9th Cir. 1987) (“A district court may hear evidence and make
    28        findings of fact necessary to rule on the subject matter jurisdiction question
              prior to trial, if the jurisdictional facts are not intertwined with the merits.”).


                                                       5
          Opposition to Motion to Dismiss                                2:19-cv-01166-VAP-GJS
Case 2:19-cv-01166-VAP-GJS Document 29 Filed 10/28/19 Page 7 of 17 Page ID #:229




      1   judgment standard” applies.4 The question of jurisdiction and the merits
      2   of an action are considered intertwined where the same statute provides
      3   the basis for both the subject matter jurisdiction of the federal court and
      4   the plaintiff’s substantive claim for relief.5
      5
      6 III.Lindsay Is a Profoundly Disabled Person and an Active ADA
      7       Litigator Who Personally Encountered Blatant Paths of
      8       Travel and Parking Space Violations at the Village Market
      9       and Who Has Declared That She Intends to Return to the
    10        Village Market But Is Deterred From Returning Until the
    11        Village Market is Fully Compliant. There Can Be No Doubt
    12        that Lindsay Has Met the Broad and Liberal Test for
    13        Standing in ADA Cases.
    14           Given the generous and broad standing requirement for ADA cases,
    15    it is remarkable that the defendants are raising a standing challenge in this
    16    case. Decades ago, the Supreme Court held that in civil rights cases—
    17    especially where private enforcement suits are the primary method of
    18    obtaining compliance—standing must be given a “generous construction”
    19    and defined “as broadly as is permitted by Article III of the Constitution.”6
    20    The Ninth Circuit has expressly applied this holding to ADA cases: “The
    21    Supreme Court has instructed us to take a broad view of constitutional
    22    standing in civil rights cases, especially where, as under the ADA, private
    23    enforcement suits are the primary method of obtaining compliance with
    24    the Act.”7
    25
          4
    26      Roberts, 812 F.2d at 1177; Careau Grp. v. United Farm Workers of Am., AFL-
            CIO, 940 F.2d 1291, 1293 (9th Cir. 1991).
    27    5
            Sun Valley, 711 F.2d at 1138.
          6
    28      Trafficante v. Metro. Life Ins. Co., 409 U.S. 205, 209 & 212 (1972).
          7
            Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1039 -1040 (9th Cir. 2008).


                                                 6
          Opposition to Motion to Dismiss                         2:19-cv-01166-VAP-GJS
Case 2:19-cv-01166-VAP-GJS Document 29 Filed 10/28/19 Page 8 of 17 Page ID #:230




      1             Whenever ADA standing challenges have come before the courts,
      2   this has been a guiding principle. “Article III standing should likewise be
      3   construed as broadly as possible.”8 “[T]he ADA, the Unruh Act, and the
      4   DPA require the court to construe standing liberally . . . The ADA, the Unruh
      5   Act, and the DPA have granted private citizens a broad right to enforce their
      6   mandates.”9
      7             With respect to ADA-architectural-barrier cases, the Ninth Circuit
      8   has grappled with standing issues on numerous occasions and laid down a
      9   healthy body of published case law. The most significant of Ninth Circuit
    10    rulings on the topic is Chapman v. Pier 1 Imports,10 which was decided by
    11    an en banc panel. Chapman holds that an ADA plaintiff: (1) “must
    12    demonstrate that he has suffered an injury-in-fact,” and (to obtain
    13    injunctive relief), (2) demonstrate a “real and immediate threat of repeated
    14    injury” in the future.11 Whitaker will discuss and apply each element to the
    15    facts of the present case.
    16
    17        A.        Lindsay Suffered an Injury in Fact Because She
    18                  Personally Encountered Inaccessible Paths of Travel
    19                  and Parking Space at the Village Market in January
    20                  2019.
    21             Under the ADA, the general rule is that persons with disabilities are
    22    entitled to “full and equal enjoyment” of facilities, privileges and
    23    accommodations offered by places of public accommodation.12 A specific
    24
    25    8
            Wilson v. Pier 1 Imports (US), Inc., 413 F. Supp. 2d 1130, 1133 (E.D. Cal. 2006).
    26    9
            Natl. Fedn. of the Blind of California v. Uber Techs., Inc., 103 F. Supp. 3d 1073,
             1084 (N.D. Cal. 2015) (emphasis added).
    27    10
             Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939 (9th Cir. 2011).
          11
    28       Chapman, supra, 631 F.3d at 946.
          12
             42 U.S.C. § 12182(a).


                                                    7
          Opposition to Motion to Dismiss                             2:19-cv-01166-VAP-GJS
Case 2:19-cv-01166-VAP-GJS Document 29 Filed 10/28/19 Page 9 of 17 Page ID #:231




      1   act of discrimination is the “failure to remove architectural barriers” that
      2   are readily achievable to remove.13 The Chapman court held, therefore, a
      3   plaintiff’s rights are violated under the ADA “when a disabled person
      4   encounters an accessibility barrier [that] interferes with the plaintiff's full
      5   and equal enjoyment of the facility.”14
      6         But what constitutes a barrier that interferes with full and equal
      7   enjoyment? Chapman answered this question definitively: “Because the
      8   ADAAG establishes the technical standards required for ‘full and equal
      9   enjoyment,’ if a barrier violating these standards relates to a plaintiff's
    10    disability, it will impair the plaintiff's full and equal access, which
    11    constitutes ‘discrimination’ under the ADA. That discrimination satisfies
    12    the ‘injury-in-fact’ element . . . .”15 This is an objective test:
    13           A disabled person who encounters a “barrier,” i.e., an architectural
    14    feature that fails to comply with an ADAAG standard relating to his
    15    disability, suffers unlawful discrimination as defined by the ADA. Indeed,
    16    by establishing a national standard for minimum levels of accessibility in
    17    all new facilities, the ADAAG removes the risk of vexatious litigation that
    18    a more subjective test would create. Those responsible for new
    19    construction are on notice that if they comply with the ADAAG's
    20    objectively measurable requirements, they will be free from suit by a
    21    person who has a particular disability related to that requirement.16 In the
    22    present case, Lindsay went to the Market in January 2019.17 She found that
    23
    24
    25    13
             42 U.S.C. § 12182(b)(2)(A)(iv).
    26    14
             Chapman, supra, 631 F.3d at 947.
          15
             Chapman, supra, 631 F.3d at 947 (emphasis added).
    27    16
             Chapman, supra, 631 F.3d at 948, fn. 5 (internal cites and quotes omitted for
    28       readability).
          17
             Complaint (Docket Entry 1), ¶ 10.


                                                    8
          Opposition to Motion to Dismiss                             2:19-cv-01166-VAP-GJS
Case 2:19-cv-01166-VAP-GJS Document 29 Filed 10/28/19 Page 10 of 17 Page ID #:232




      1   Defendant Jeff Muchamel did not provide accessible paths of travel and
      2   parking space in conformance with the ADA Standards.
      3              And there can be no question that this barrier “relates to” Lindsay’s
      4   disability. Lindsay is a wheelchair user and the requirement for accessible
      5   paths of travel and parking space affect wheelchair users. Thus, there can
      6   be no dispute that Lindsay suffered an injury in fact during her visit of
      7   January 2019. And Defendant Jeff Muchamel has not argued otherwise in
      8   its motion.
      9
     10        B.        Lindsay has standing to obtain injunctive relief
     11                  because she is deterred from returning to the Village
     12                  Market until the unlawful barriers are removed.
     13             The final question before the court in a standing inquiry is whether a
     14   plaintiff can establish that there is ongoing injury or a real likelihood of
     15   future injury.18 It is axiomatic that if there is no ongoing or likely future
     16   injury, then a plaintiff has no standing for injunctive relief. Chapman firmly
     17   established that there are two ways to demonstrate such standing:
     18   “Demonstrating an intent to return to a noncompliant accommodation is
     19   but one way for an injured plaintiff to establish Article III standing to
     20   pursue injunctive relief. A disabled individual also suffers a cognizable
     21   injury if he is deterred from visiting a noncompliant public
     22   accommodation because he has encountered barriers related to his
     23   disability there.”19
     24             In the present case, Lindsay has alleged such deterrence. Lindsay’s
     25   deterrence allegations match the Chapman court’s holding, almost word
     26   for word: “Plaintiff will return to the Market to avail herself of its goods or
     27
          18
     28        Chapman, supra, 631 F.3d at 946-47.
          19
               Chapman, supra, 631 F.3d at 949.


                                                     9
           Opposition to Motion to Dismiss                         2:19-cv-01166-VAP-GJS
Case 2:19-cv-01166-VAP-GJS Document 29 Filed 10/28/19 Page 11 of 17 Page ID #:233




      1   services once the barriers are permanently removed. If the barriers are
      2   not removed, the plaintiff will face unlawful and discriminatory barriers
      3   again.”20
      4         This evidence is uncontroverted and more than sufficient to meet the
      5   threshold for standing, especially given that courts have held that standing
      6   should be construed generously, liberally and to the broadest extent
      7   possible in these ADA cases. Stating an intention to return to a store after
      8   the barriers have been fixed is sufficient to establish standing: “When
      9   asked in his deposition whether he had any plans to return to the store,
     10   Doran answered, ‘Yes, once it's fixed.’ This deposition testimony
     11   demonstrates both Doran's continued deterrence from patronizing the
     12   store and his intention to return in the future once the barriers to his full
     13   and equal enjoyment of the goods and services offered there have been
     14   removed.”21
     15          The Doran court summarized, “Allegations that a plaintiff has
     16   visited a public accommodation on a prior occasion and is currently
     17   deterred from visiting that accommodation by accessibility barriers
     18   establish that a plaintiff's injury is actual or imminent.”22
     19          Similarly, in the very first case to establish deterrence-standing, the
     20   Ninth Circuit held, “We hold that a disabled individual who is currently
     21   deterred from patronizing a public accommodation due to a defendant's
     22   failure to comply with the ADA has suffered ‘actual injury.’ Similarly, a
     23   plaintiff who is threatened with harm in the future because of existing or
     24   imminently threatened non-compliance with the ADA suffers ‘imminent
     25   injury.’”23
     26
          20
             Complaint (Docket Entry 1), ¶ 20.
     27   21
             Doran, supra, 524 F.3d at 1041.
          22
     28      Doran, supra, 524 F.3d at 1041.
          23
             Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133, 1138 (9th Cir. 2002).


                                                   10
           Opposition to Motion to Dismiss                           2:19-cv-01166-VAP-GJS
Case 2:19-cv-01166-VAP-GJS Document 29 Filed 10/28/19 Page 12 of 17 Page ID #:234




      1             And just recently, the Ninth Circuit weighed in again on the topic. In
      2   Civ. Rights Educ.,24 several disabled plaintiffs sued a hotel chain for
      3   inaccessibility under the ADA. They did not have any concrete or specific
      4   plans to return and the defendants argued that it was not enough to say that
      5   “they do not plan to stay at the hotels unless and until [defendant]
      6   remedies the violation.”25 But the Ninth Circuit rejected the defense
      7   argument: “The Named Plaintiffs need not intend to visit the hotels until
      8   after remediation” because “under the ADA, once a plaintiff has actually
      9   become aware of discriminatory conditions existing at a public
     10   accommodation, and is thereby deterred from visiting or patronizing that
     11   accommodation, the plaintiff has suffered an injury [that] continues so
     12   long as equivalent access is denied.”26
     13
     14        C.       Lindsay does not need to allege intent to return to
     15                 the Market as a customer in order to have Standing.
     16             While Lindsay has alleged her intent to return as a customer, she did
     17   not need to. The Ninth Circuit recently tackled the issue head-on and
     18   ruled: “We also conclude that motivation is irrelevant to the question of
     19   standing under Title III of the ADA.”27 In Civ. Rights, the court held that
     20   “as a matter of first impression, a plaintiff suing under Title III of the ADA
     21   can claim tester standing.”28 In other words, it does not matter why Lindsay
     22
     23
     24   24
             Civ. Rights Educ. and Enf't Ctr. v. Hosp. Properties Tr., 867 F.3d 1093 (9th Cir.
     25      2017)
          25
             Civ. Rights Educ., 867 F.3d at 1100.
     26   26
             Civ. Rights Educ., 867 F.3d at 1100-1101.
          27
     27        Civ. Rights Educ. and Enf't Ctr. v. Hosp. Properties Tr., 867 F.3d 1093, 1102
                    (9th Cir. 2017).
     28
          28
               Id. at 1093.


                                                    11
           Opposition to Motion to Dismiss                              2:19-cv-01166-VAP-GJS
Case 2:19-cv-01166-VAP-GJS Document 29 Filed 10/28/19 Page 13 of 17 Page ID #:235




      1   went to the business or desires to return, she has a right to full and equal
      2   access and to be free from discrimination.
      3              “The Supreme Court has instructed us to take a broad view of
      4   constitutional standing in civil rights cases, especially where, as under the
      5   ADA, private enforcement suits are the primary method of obtaining
      6   compliance with the Act.”29 Therefore, “[a]llegations that a plaintiff has
      7   visited a public accommodation on a prior occasion and is currently
      8   deterred from visiting that accommodation by accessibility barriers
      9   establish that a plaintiff's injury is actual or imminent.”30 And the Ninth
     10   Circuit has held that alleging “a desire to visit the accommodation if it
     11   were made accessible” is sufficient.31 As shown below, Linday’s
     12   statements regarding her intent to return to the Market are more than
     13   sufficient.
     14
     15        D.        Lindsay was not asked and did not deny that she had
     16                  an intent to return to the Market, and has stated in
     17                  signed Interrogatory responses that she does intend
     18                  to return.
     19             Defendant argues that Lindsay conceded that she had no intent to
     20   return to the Market, but then, after a break, changed her mind and said
     21   that she did. This is not the case. Rather than ask if Lindsay had an intent
     22   to return to the Market, Lindsay was first asked if she had “any other
     23   reason to be in the area of the market – church, socializing, a school
     24
     25   29
               Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1039 -1040 (9th Cir. 2008), quoting,
     26            Trafficante v. Metro. Life Ins. Co., 409 U.S. 205, 209 (1972).
          30
     27        Doran, supra, 524 F.3d at 1041
          31
     28        D'Lil v. Best Western Encina Lodge & Suites, 538 F.3d 1031, 1037 (9th Cir.
                    2008).


                                                   12
           Opposition to Motion to Dismiss                          2:19-cv-01166-VAP-GJS
Case 2:19-cv-01166-VAP-GJS Document 29 Filed 10/28/19 Page 14 of 17 Page ID #:236




      1   nearby? Is there any other – anything else that attracts you to that area?”
      2   to which Lindsay responded, “No.”32 Asking about any other reason to
      3   return to the area of the market is not the same thing as asking about
      4   Lindsay’s intent to return to the market itself, an intent that she already
      5   expressed in her Complaint.33
      6           Defendant, both at Plaintiff’s deposition and in its motion to
      7   dismiss, jumped to the conclusion that Lindsay’s short answer to a vague,
      8   compound and rambling question indicated an absence of intent that
      9   Lindsay has already plainly stated in her pleadings. As the transcript
     10   shows, Defendant’s erroneous interpretation of her answer confused her
     11   even after a break. Defendant’s suggestion that she was coached during
     12   the break is contradicted by the fact that Lindsay didn’t think she said
     13   what defense counsel insisted she had.
     14           7 Q You don't have plans to go to every single
     15           8 business in Los Angeles County, do you?
     16           9 A No. I have to have a reason.
     17           10 Q You have to have a reason. And before the
     18           11 break, you didn't have a reason for going back to the
     19           12 market; right? You told me you didn't have a reason for
     20           13 going back to the market before the break; right?
     21           14 A Did I?
     22           15 Q Yeah, you did.
     23           16 A Oh, okay.
     24           17 Q Okay. But after the break, you said you had a
     25           18 reason for going back to the area.
     26           19 A Oh, if I was in the area.
     27
          32
               Document 27-1, 8:14-20
     28
          33
               Complaint (Docket Entry 1), ¶ 27.


                                                   13
           Opposition to Motion to Dismiss                         2:19-cv-01166-VAP-GJS
Case 2:19-cv-01166-VAP-GJS Document 29 Filed 10/28/19 Page 15 of 17 Page ID #:237




      1          20 Q Oh, if you were in the area. Why would you be
      2          21 in the area?
      3          22 A Because I travel a lot.34
      4          At no point during her deposition is Lindsay ever asked if she
      5   intends to return to the Market. Perhaps the reason Lindsay was never
      6   asked whether she intends to return to the Market is that she would, as
      7   she has already answered in her verified responses to Defendant’s Set
      8   One Interrogatories.35 Instead, Defendant tried to catch Lindsay with a
      9   poorly phrased “gotcha” question, and when that didn’t work he
     10   erroneously represented to Lindsay that she had said something she had
     11   not, which she immediately corrected.
     12        In both her Complaint and her signed Interrogatory responses, Lindsay
     13   has averred an intent to return to the Market once the barriers are
     14   removed, which is surpassingly sufficient for purposes of standing.
     15
     16   IV.There Is No Basis for the Court to Decline to Retain
     17         Supplemental Jurisdiction Over the Unruh Claim
     18           Should this Court dismiss Lindsay’s ADA claim, it should maintain
     19   supplemental jurisdiction over the remaining state claims. When the
     20   federal claims are dismissed from a case, the District Court has discretion
     21   whether to maintain its supplemental jurisdiction over the state claims or
     22   dismiss them.36 The “justification” underlying the decision whether to
     23   maintain supplemental jurisdiction or dismiss a case “lies in
     24   considerations of judicial economy, convenience and fairness to
     25
     26   34
             Document 27-1, 11:7-22
          35
             Declaration of Elliott Montgomery. Exhibit 1, 7:24. (“Plaintiff will return to the
     27
                 Market to avail herself of its goods or services once the barriers are
     28          permanently removed.”)
          36
             Schneider v. TRW, Inc., 938 F.2d 986, 993 (9th Cir. 1991).


                                                     14
           Opposition to Motion to Dismiss                              2:19-cv-01166-VAP-GJS
Case 2:19-cv-01166-VAP-GJS Document 29 Filed 10/28/19 Page 16 of 17 Page ID #:238




      1   litigants...”37 In fact, the Courts have recognized that judicial economy is
      2   the “essential policy behind the modern doctrine of pendent jurisdiction”
      3   and it supports “the retention of pendent jurisdiction in any case where
      4   substantial judicial resources have already been committed, so that
      5   sending the case to another court will cause a substantial duplication of
      6   effort.”38 In other words, there must be a consideration of the impact that
      7   dismissal will have on judicial economy with an eye towards the avoidance
      8   of multiplicity of litigation.
      9          The Kohler case presents a lengthy analysis of the issue and
     10   concluded that fairness favored keeping the Unruh claim in federal court
     11   “rather than in a separate, and largely redundant, state-court suit.”39
     12   Another court held that supplemental jurisdiction should be exercised
     13   where “declining jurisdiction would simply require twice the expenditure
     14   of resources as to the evidentiary determinations.”40 Another framing of
     15   the analysis states that supplemental jurisdiction should be exercised to
     16   avoid “two parallel proceedings, one in federal court and one in the state
     17   system.”41 Here, the federal claim has not been lost and the principles of
     18   judicial economy and fairness militates toward keeping Unruh.
     19          Thus, this Court acts properly in keeping the modest remaining
     20   state claim and it certainly does not infringe upon any principle of comity,
     21   especially given that the state claim is entirely predicated upon a federal
     22   violation. In fact, the concept of comity weighs heavily in favor of keeping
     23   the present case in federal court under these circumstances: “There may,
     24
     25   37
             United Mine Workers of America v. Gibbs, 383 U.S. 715, 726 (1966) (emphasis
     26       added).
          38
             Id., citing Rosado v. Wyman, 397 U.S. 397, 405 (1970).
     27   39
             Kohler v. Rednap, Inc., 794 F. Supp. 2d 1091, 1096 (C.D. Cal. 2011).
          40
     28      Daenzer v. Wayland Ford, Inc., 193 F. Supp. 2d 1030, 1043 (W.D. Mich. 2002).
          41
             Borough of W. Mifflin v. Lancaster, 45 F.3d 780, 787 (3d Cir. 1995).


                                                  15
           Opposition to Motion to Dismiss                         2:19-cv-01166-VAP-GJS
Case 2:19-cv-01166-VAP-GJS Document 29 Filed 10/28/19 Page 17 of 17 Page ID #:239




      1   on the other hand, be situations in which the state claim is so closely tied
      2   to questions of federal policy that the argument for exercise of pendent
      3   jurisdiction is particularly strong.”42 In fact, most district courts that weigh
      4   the factors discussed above will retain supplemental jurisdiction over the
      5   state claims under these circumstances.43 Thus, the court acts properly in
      6   keeping the Unruh claim.
      7
      8                                     V. Conclusion
      9             Based on the foregoing, Plaintiff respectfully requests this Court
     10   deny Defendant’s motion to dismiss.
     11
     12   Dated: October 28, 2019               CENTER FOR DISABILITY ACCESS
     13
                                                By:        /s/ Elliott Montgomery
     14
                                                              ELLIOTT MONTGOMERY
     15                                                       Attorneys for Plaintiff
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25   42
               Gibbs, supra, 383 U.S. at 727.
     26   43
               See, e.g., Grove v. De La Cruz, 407 F. Supp. 2d 1126, 1131 (C.D. Cal. 2005);
               LaFleur v. S&A Family LLC, 2014 WL 2212018, *5 (C.D. Cal. 2014); Munson v.
     27
               Del Taco, Inc., 2006 WL 4704611, *6 (C.D. Cal. 2006); Martinez v. Longs Drug
     28        Stores, Inc., 2005 WL 2072013, *6 (E.D. Cal. 2005); Langer v. McHale, 2014 WL
               5422973, *1 (S.D. Cal. 2014).


                                                      16
           Opposition to Motion to Dismiss                           2:19-cv-01166-VAP-GJS
